          Case 4:17-cv-40011-TSH Document 91 Filed 03/05/19 Page 1 of 22
                                                                          rt'
                                                                                        f -cjrc
                                                            I^i          . . V( S,'     w . , Iu -



David Lynwood Toppin
465 Salisbury Street
Holden, Massachusetts                                      11   p   f   !'"r          «r A-I* !-!•?•

978-669-0060                                               \j.Z.                        1
                                                                                   r\z
                                                                               I   vi



                     "DISTRICT COURT OF THE UNITED STATES'
                      FOR THE DISTRICT OF MASSACHUSETTS
                                   CENTRAL DIVISION



"UNITED STATES OF AMERICA"
Aka "UNITED STATES"

        Plaintiff,

        versus                                     Case No. 4:I7-CV-4001I-TSH


David Lynwood Toppin, in
      propria persona, et seq.
        Defendant.


Fifth Motion to Dismiss with Prejudice and Motion to Compel the "United States of
   America" aka "United States" to Answer the Interrogatories, Admissions and
       Provide Discovery including Provide Evidence of All Notices of Deficiency

                                      Table of Contents


I. General Background Information                                                                      1
  A. Actual Notice that Timothy S. Hillman Is Liable                                                   1
II. There Has Been NO "Actual Notice " of a "Notice of Deficiency" Which is Required Before
any Assessment and Collection "Procedures" Can Proceed                                                 2
  A.     No "Actual Notice"    of a "Notice of Deficiency" as Mandated by the IRC Before
  Assessment and Before Collection                                                                     3

       a. Behalf Means                                                                                 4

       b. Lawyers LIE with Impunity                                                                    6

       c. Who is the "United States of America" aka "United States" and who is Nunez?                  7

       d. Actual Notice of Deficiency and What is an Actual Notice                                     8
        Case 4:17-cv-40011-TSH Document 91 Filed 03/05/19 Page 2 of 22




    e. Actual Notice Means "Awareness of sufficient facts to State a Claim;" and. "receipt of

    Notice"; and, Actual Notice means that a person actually knows or could discover by

    making a reasonable investigation; and, "Express information ofa fact;" and "Actual Notice
    is a question of fact."

III. Conclusion

IV. Verified Affidavit of David Lynwood Toppin                                             17
IV. CERTIFICATE OF SERVICE                                                                 20




Fifth Motion                                  iii
       Case 4:17-cv-40011-TSH Document 91 Filed 03/05/19 Page 3 of 22



                         I. General Background Information

      Comes now David Lynwood Toppin ("Toppin") with limited and special

appearance with his Fifth Motion to Dismiss with Prejudice and Motion to Compel
the "United States of America" aka "United States" to Answer the Interrogatories,

Admissions and Provide Discovery including Provide Evidence of All Notices of

Deficiency ("Fifth Motion") in "the Court" ("District Court of the United States")

arising under Article ill Sections 1 and 2 of the Constitution of the United States
exercising the "judicial Power of the United States" and not "^/r/s Courf being the

"United States District Court," le, ("USDC") that is operating under the codified 28

U.S.C. § 132 exercising ONLY the "judicial power of the district court . . . may be

exercised by a single judge," being the definition of a "inquisitor" operating the USDC,

established according the "accepted practice" from the "Territory of Hawaii" court

of which the USDC and the Chief Inquisitor (Timothy S. Hillman) have "actual

Notice," infra, that the USDC is merely the Star Chamber using the "cruel

trilemma" of merry ole England with some new twists and obfuscations.

A. Actual Notice that Timothv S, Hillman Is Liable

      Toppin is giving an "Actual Notice" by this Motion to the Chief Inquisitor

("Hillman") that he has exceeded all of the essential elements in the holding in Stump v.

Sparkman, 435 U.S. 349, 349, 356-357 (1978) "Held: ... (a) A judge will not be

deprived of immunity because the action he took was in error, was done maliciously, or

was in excess of his authority, but rather he will be subject to liability only when he has

acted in the "clear absence of all jurisdiction," Bradley v. Fisher, 13 Wall. 335, 351, 20


Fifth Motion                                 1
        Case 4:17-cv-40011-TSH Document 91 Filed 03/05/19 Page 4 of 22




L.Ed. 646.    Pp. 1104-1105 (1871)," which the Record to date clearly establishes this
unassailable fact.




    TT. There Has Been NO "Actual Notice " of a "Notice of Deficiency^* Which is
    Required Before any Assessment and Collection "Procedures" Can Proceed.
       The Chief Inquisitor is using the Star Chamber tactics of "cruel trilemma" totally

ignoring the Internal Revenue Code ("IRC") and the "Laws ofthe United States" with the
assistance of a "Jeffrey Nunez" ("Nunez") whom has yet to make a formal appearance as

the "counsel for the United States of America," or "counsel for the United States."

       In UnitedStates v. Baggot, 463 U.S. 476, 483 (1983), to wit:

       The IRS's decision is largely self-executing, in the sense that it has
       independent legal force of its own, without requiring prior validation or
       enforcement by a court. The IRS need never go into court to assess and
       collect the amount owed: it is empowered to collect the tax bv non-
       judicial means tsuch as lew on property or salary. 26 U.S.C. §§ 633U
       6332). without having to prove to a court the validity of the underlying
       tax liability. Of course, the matter may end up in court if Baggot chooses
       to take it there, but that possibility does not negate the fact that the primary
       use to which the IRS proposes to put the materials it seeks is an
       extraiudicial one-the assessment of a tax deficiency bv the IRS.

       The Chief Inquisitor's and Nunez's CON world exists as evidenced by

Attachment 1—Volume 92 Ft. 2 Congressional Record Excerpt Senate March 12,

Pgs. 2148-2149, 2155; and, the Congressional Record excerpt of the House May 24,

Page 5656 for the Administrative Act of 1946 ("Attach 1—Cong.Rec. 1946:"). to wit:

               Mr. McCarran.     MR. President, it has been said that the law is a
       jealous mistress. I regret exceedingly that I cannot have before me at this
       moment every Member of the Senate of the United States so that each
       might listen to the explanation of a bill which to my mind and to the mind
       of the bar of America is one of the most important measures that has


Fifth Motion                                  2
          Case 4:17-cv-40011-TSH Document 91 Filed 03/05/19 Page 5 of 22




     been presented to the Congress ofthe United Statesin its history.
                  We have set up a fourth order in the tripartite plan of Government
     which was initiated bv the foundins fathers of our democracy, Thev set
     up the executive, the legislative, and thejudicial branches: but since that
     time we have set up a fourth dimension, if I may so term it, which is
     popularly known as administrative in nature. So we have the legislative.
     the executive, the iudiciaL and the administrative.
             Perhaps there are reasons for that arrangement. We found that the
     legislative branch, although it might enact law, could not very well
     administer it. So the legislative branch enunciate the legal precepts and
     ordained that commissions or groups should be established by the
     executive branch with power to promulgate rules and regulations. These
     rules and regulations are the very things that impinse upon, curb, or
     permit the citizen who is touched bv the law, as ever citizen of this
     democracy is.
          The bill comes from the Committee on the Judiciary of the Senate of
     the United States, and I think it should be explained to every Member of the
     Senate, because the Committee on the Judiciary desires that there should be
     a full understanding of its provisions and purposes. The Committee on the
     Judiciary is the law committee of this body, and the law is the thing which
     makes democracy vital. This is not a Government of men. It is a
     Government of law; and this law is a thing which, every day from its
      enactment until the end of time so far as this Government is concerned, will
     touch every citizen ofthe Republic, So proceed with a detailed explanation
     of a bill which should be listened to by every Member of the Senate.
             Mr. President, Calendar No. 758, Senate bill 7, the purpose of which
      is to improve the administrative of justice by prescribing fair
      administrative procedure, is a bill ofrights for the hundreds of thousands
      of Americans whose affairs are controlled or regulated in one way or
      another by agencies of the Federal Government. It is designed to provide
      guaranties of due process ofadministrative procedures.
      *   *   *


      The subject of administrative law and procedure is not expressly
      mentioned in the Constitution, and there is no recognizable body of law, as
      there is for the courts in the Judicial Code. [Emphasis added]

A. No "Actual Notice^^ of a "Notice of Deficiencv^^ as Mandated bv the IRC Before
Assessment and Before Collection.

      Nunez and Chief Inquisitor are obligated verify that there does in reality an ''actual

Notice" of the statutory IRC requirement, being the first step, i.e., a "Notice of



Fifth Motion
        Case 4:17-cv-40011-TSH Document 91 Filed 03/05/19 Page 6 of 22




Deficiency" exists, which it DOES not Exist as evidenced by a true and correct copy of
the public record evidenced by Attachment 2—Docket Sheet of "David Lynwood
Toppin" in "Docket No. 003998-18" of the United States Tax Court ("Attach 2—Tax

Court Docket Sheet").

      That "Notice of Deficiency" does not exist is also evidenced by the authority

stemming from the "Temporary Special Counsel" William M. Paul in IRC § 7803(b)

signed by a Erika B. Cormier filed into Tax Court Docket No. 3998-18 being
Attachment 3—IRS Motion to Dismiss ("Attach—IRS Motion").

      Tax Court Case No. 3998-8 as Dismissed for lack ofjurisdictions as evidenced by

Docket 6 in Attach 2—^Tax Court Docket Sheet.

      Further Evidence is a true and correct copy of a response from the IRS in a letter

dated June 5, 2017 covering years of "1995-2016" that there was are no "actual Notices"

of any "Notice of Deficiencies" evidenced by Attachment 4—IRS FOIA Request

Response ("Attach—FOIA Letter").

      The Authority of the Acting Chief Counsel of the "Internal Revenue Service"

("IRS") flows a fortiori that this is the same "IRS" as in this instant Case. This is

evidenced by a true and correct copy of Attachment 6—UNITED STATES OF

AMERICA V. John K. Thornton^ 0:13-mc-00087 (USDC District of Minnesota 2013),

Docket 1 ("Attach 6-IRS Agency of USA") Page 1 "The United States of America, on

behalf of its agency, the Internal Revenue Service ("IRS");" and further, it is for the

"on behalf of its' agency, the Internal Revenue Service ("IRS")."

       a. Behalf Means



Fifth Motion                                4
           Case 4:17-cv-40011-TSH Document 91 Filed 03/05/19 Page 7 of 22




          Clearly the IRS is not the real party of interest but the IRS will "benefit" from the

money the "United States of America" aka "United States" can CON out of Toppin with

the assistance of the Chief Inquisitor.

          Concerning "behalf as found in Meyers v. State, 105 S.W. 48,49 (Tex.Civ.App.

1907), to wit:

          In the case oiState v. Eggerman, 81 Tex. 569, 16 S. W. 1067, the Supreme
          Court, in passing upon whether a suit was "in behalf of the state," adopts
          the following definition: "The word 'behalf means in the name of, on
          account of, benefit, advantage, interest, profit, defense, vindication; and
          in any of these senses this is evidently within the meaning of the
          Constitution a suit in behalf of the state."

          In United States v. Payne, 30 F.2d 960, 961-962 (W.D.Northern Div.Wash. 1929),

to wit:



          The phrase, 'except when on behalf of the United States,' was
          significantly used, and has a restricted application, but has no application
          in a proceeding where the United States is a party. It has application to
          actions prosecuted or defended by instrumentalities of the United
          States, or others, on its behalf. Suit may be brought by one in authority
          for the benefit or advantage of the United States, and, so brought, would
          be in its behalf. See Georgia v. Brailsford, 2 Dall. 402, (1792); State v.
          Eggerman, 81 Tex. 569, 16 S.W. 1067 (1891); Hill County v. Atchison
          (Tex.Civ.App.) 49 S.W. 141. For suit when instrumentality was a party,
          see United States v. Clallam County (W.D.Wash.) 283 F. 645 (1922)
          (affirmed 263 U.S. 341) (1923), which was an action in which an agency
          or instrumentality of the United States defended. See, also. Weeks,
          Secretary of War, et al. v. Goltra 1 F.2d 838 (8"^ Cir. 1925).

          There are corporate entities used by the United States as its
          instrumentalities and officers who prosecute and defend actions. Such
          actions would be on its behalf. The provision, 'except when on behalf of the
          United States,' refers not to suits by the United States, but on its behalf
          by instrumentalities or officers, the object being not to do the idle thing of
          collecting fees for the United States from its instrumentalities or officers,
          etc. The law must be construed, if possible, with a consistency to


Fifth Motion
        Case 4:17-cv-40011-TSH Document 91 Filed 03/05/19 Page 8 of 22




        accomplish its purpose. In re Ayers, 123 U.S. 443, 8 S.Ct. 164, 31 L.Ed
       216 (1887).

        b. Lawyers LIE with Impunity.

       Amazingly Congress enacted a Statute of the United States that grants government
people and others including all "Lawyers" to outright Lie with Impunity as codified in 18

U.S.C. § 1001(b), to wit:

       (a) Except as otherwise provided in this section, whoever, in any matter
       within the jurisdiction of the executive, legislative, or judicial branch of
       the Government of the United States, knowingly and willfully-
        (1) falsifies, conceals, or covers up by any trick, scheme, or device a
       material fact;

         (2) makes any materially false, fictitious, or fraudulent statement or
       representation; or

         (3) makes or uses any false writing or document knowing the same to
       contain any materially false, fictitious, or fraudulent statement or entry;
       11 be fined under this title, imprisoned not more than 5 years or, if the
       offense involves international or domestic terrorism (as defined in section
       2331), imprisoned not more than 8 years, or both. If the matter relates to an
       offense under chapter 109A, 109B, 110, or 117, or section 1591, then the
       tenn of imprisonment imposed under this section shall be not more than 8
       years.


        (b) Subsection (a) does not apply to a party to a iudicial proceeding, or
       that partv^s counsel, for statements, representations, writings or
       documents submitted by such party or counsel to a judge or magistrate
       in that proceeding.

See also United States v. McNeil, 362 F.3d 570 (9''^ Cir. 2004); and. United States v.
Horvath, 492 F.3d 1075 (9'*^ Cir. 2007).

 So where is Nunez's Affidavit ofthe Notice ofDeficiency and Assessment evidence
      exists or why has it not been presented to the "USDC?" The evidence is


Fifth Motion                                 6
        Case 4:17-cv-40011-TSH Document 91 Filed 03/05/19 Page 9 of 22




           overwhelming of the LIES by Nunez to date in this instant Case.

       c. Who is the *^United States of America" aka "United States" and who is
       Nunez?


       Upon inspection of the a true and correct copy of the Transcript of the Status

Conference of Februaiy 5^ 2019 held in the "District Court of the United States"

evidenced by Attachment 6—Transcript of the February              2019 Status Conference

("Attach 6—Transcript") we find the following:

                                              Pg.3
THE CLERK:          Case No. 17-40011, United States versus Toppin.           Counsel and
defendant, please note your appearance for the record.
MR. NUNEZ: Good afternoon, your Honor. Jeff Nunez on behalf of the United States
of America.
                                              Pg.4
MR. NUNEZ: All right. You Honor, as I notified the Court earlier today, the United
States filed a motion for appointment of a receiver bases on -
                                              *   *   *

MR. NUNEZ: The United States has not near from Mr. Toppin ...
                                              *   *   *


                                              Pg.5
MR. NUNEZ: [W]ith the scheduling orderas the United States see it.
                                              *   *   *

MR. NUNEZ: [B]ased on information that the United States has learned coming back
from the last government funding ...
                                             Pg.9
MR. TOPPIN: I have found no, quote. Counsel for the United States of Amencfl end
quote, and in the filings to date, and, quote, the United States, end quote, suddenly
appears. It's an unassailable fact the plaintiff is, quote, counsel for the United States of
America, end quote. My question would be who is counsel ~ quote, counsel for the
United States of America, end quote, being the plaintiff. This Court mandates there is a
counsel for the United States of America, if I'm not correct, if the United States of
America is the real party of interest.
                                         Pg. 10, etseq,

      1continued on the Record as evidenced by the rest of Attach 5—Transcript,
which is an official part ofthe Record to get an answers concerning who or what is the


Fifth Motion
       Case 4:17-cv-40011-TSH Document 91 Filed 03/05/19 Page 10 of 22




"United States of America," the "United States," and what is the relationship of these

them as it is an unassailable fact that they are NOT the same entities. What is shocking is

that the Chief Inquisitor is assisting Nunez with this Fraud to date, which of course if the

"United States of America" aka the "United States" is compelled to answer the

Interrogatories, the Admissions and provide the Discovery has required then Toppin
would finally get some mandated disclosures of who and that are these essential

elements.


      d. Actual Notice of Deficiency and What is an Actual Notice.

      The IRC has requirements of an "actual notice" being "no assessment of a

deficiency ... shall be made ... until such notice [of deficiency] has been mailed to the

taxpayer.... l.R.C. § 6213(a)." There are further jurisdictional requirements in Holofv.
C.I.R., 872 F.2d 50, 52, 53-54 (3'"^ Cir. 1989) Footnotes FN5, FN6, FN7, FN8 and FN9,
infra, of which NONE have been disclosed to Toppin; and further, Toppin has had
NO "actual notice" thereof from the IRS.

      In Robinson v. United States, 920 F.2d 1157, 1158 (3^'' Cir. 1990), to wit:
      The notice of deficiency, sometimes called a "ninety day" letter, is the
      taxpayers' "ticket to the Tax Court" to litigate the merits of the deficiency
      determination, Delman v. Commissioner, 384 F.2d 929, 934 (3d
      Cir.1967), cer/. denied, 390^ U.S. 952, 88 S.Ct. 1044, 19 L.Ed.2d 1144
      (1968), and is a jurisdictional prerequisite to a suit in that forum. Laing
      V. United States, 423 U.S. 161, 165 n. 4, 96 S.Ct. 473, 477 n. 4, 46 L.Ed.2d
      416 (1976). Until ninety days have passed, the IRS can neither make an
      assessment nor utilize Court procedures for collection.//o/o/ v.
      Commissioner, 872 F.2d 50, 53 (3d Cir. 1989). If the taxpayers file in the
      Tax Court within that period, the restraint on the IRS continues until the
      decision of the Court becomes final. 26 U.S.C. § 6213(a).
      2. It the taxpayers do not file a petition in the Tax Court within the specified
      time, the IRS makes an assessment. 26 U.S.C. § 6213(c). A duly

Fifth Motion                                 8
       Case 4:17-cv-40011-TSH Document 91 Filed 03/05/19 Page 11 of 22




       designated official for the district or regional tax center signs the summary
       record of the assessment, which identifies the taxpayers, the type of tax
       owed, the taxable period and the amount of the assessment. 26 U.S.C. §
       6203; Treas. Reg. § 301.6203-1.

       3. As soon as practicable and within sixty days after making the
       assessment, the IRS must issue a "notice and demand letter" to the
       taxpayers, specifying the amount due and demanding payment. 26
       U.S.C. § 6303.

       4. If the taxpayers do not pay after demand, the IRS may file a lien against
       their property. 26 U.S.C. § 6321. .See generally Wilkens & Matthews,
       Survey of Federal Tax Collection Procedure: Rights and Remedies of
       Taxpayers and the Internal Revenue Service, 3 Alaska L.Rev. 269 (1986).

       The first of these procedures—the provision requiring the IRS to issue
       a notice of deficiency—is the focal point of this case.

       2The    notice   is   a   "pivotal feature    of the   Code's    assessment
       procedures," Holof 872 F.2d at 53, because it serves as a prerequisite to a
       valid assessment by the IRS. The Internal Revenue Code is clear that "no
       assessment of a deficiency ... and no levy or proceeding in court for its
       collection shall be made, begun, or prosecuted until such notice [of
       deficiency] has been mailed to the taxpayer, nor until the expiration of
       such 90-day ... period." 26 U.S.C. § 6213(a). By providing an opportunity
       to litigate the merits of the deficiency in the Tax Court without requiring
       payment of the full amount allegedly owed, the statute provides substantial
       benefits to taxpayers.

See Murray v. C.I.R., 24 F.3d 901, 903 (7"' Cir. 1994).

      HolofV. CIR., 872 F.2d 50, 52, 53-54 (3^'^ Cir. 1989). to wit:
      [51] We review decisions of the Tax Court in the same manner and to
      the same extent as decisions of the district court in civil actions tried
      without a jury. 26 U.S.C. § 7482(a) (1983). Although the Supreme Court
      has expressly held that a consent to extend the period for assessment of
      income tax is "not a contract... [but is] essentially a unilateral waiver of a
      defense by the taxpayer,"    Stange v. United States, 282 U.S. 270, 276,
      51 S.Ct. 145, 147, 75 L.Ed. 335 {\92>\) {Q,\\\ng Florsheim Bros. Drygoods
      Co. V. United States, 280 U.S. 453, 466, 50 S.Ct. 215, 219, 74 L.Ed. 542
      (1930)), some courts have analyzed taxpayer consents to waive the statute
      of limitations defense in contractual terms, see, e.g., Roszkos, 850 F.2d at
      5\6\Pursell v. Commissioner, 2,^ T.C. 263, 21%affd,3>\5 F.2d 629 (3d
      Cir. 1963) (per curiam).


Fifth Motion
       Case 4:17-cv-40011-TSH Document 91 Filed 03/05/19 Page 12 of 22



                                            *    *   *


        [53-54] The notice of deficiency is a pivotal feature of the Code's
      assessment procedures. Unless the IRS first issues the taxpayer an
      effective notice of deficiency, the Commissioner is precluded by statute
      from assessing or collecting any taxes. FN5. Once the Commissioner
      issues a notice of deficiency, the taxpayer has ninety days from the mailing
      of the notice to file a petition with the Tax Court for a redetermination of
      the deficiency.    FN6. During this same ninety-day period, the
      Commissioner is prohibited from assessing or collecting the deficiency.
      FN7. If the taxpayer files a petition with the Tax Court before the ninety-
      day period expires, the prohibition on assessment continues until the
      decision of the Tax Court becomes final. FN8.            This same notice of
      deficiency suspends the running of the statute of limitations during this
      period in which the Commissioner is precluded under § 6213 from making
      the assessment. FN9. The statute remains suspended for the sixty days
      after the prohibition on assessment is lifted. FNIO, ibidy FN9.
               FN5. The Code provides, "no assessment of a deficiency ... shall
               be made ... until such notice [of deficiency] has been mailed to
               the taxpayer...." I.R.C. § 6213(a).
               FN6. The Code provides, "Within 90 days ... after the notice of
               deficiency authorized by section 6212 is mailed ... the taxpayer
               may file a petition with the Tax Court for a redetermination of the
               deficiency." I.R.C. § 6213(a).
               FN7. The Code provides, "no assessment of a deficiency ... shall
               be made ... until the expiration of such 90-day period...." I.R.C. §
               6213(a).
               FN8. The Code provides, "no assessment of a deficiency ... shall
               be made ..., if a petition has been filed with the Tax Court, until the
               decision of the Tax court has become final." I.R.C. § 6213(a).
               FN9. The Code provides, "The running of the period of limitations
               provided in section 6212... shall (after the mailing of a
               [deficiency] notice ...) be suspended for the period during which the
               Secretary is prohibited from making the assessment... and for
               sixty days thereafter." I.R.C. § 6503(a)(1) (West Supp.1988).
      In Bachner v. CLR., 81 F.3d 1274, 1277 (3'" Cir. 1996), to wit:

      Decisions of the Tax Court are reviewed in the same manner as district
      court decisions in non-iurv civil actions. See Holofv. Commissioner, 872
      F.2d 50, 52 (3'^^ Cir. 1989). 26 U.S.c. § 7482(a)(1). The issues on appeal
      involve only questions of statutory construction and application, and
      therefore we conduct de novo review. See Armstrong World Indus., Inc. v.


Fifth Motion                                    10
       Case 4:17-cv-40011-TSH Document 91 Filed 03/05/19 Page 13 of 22




       Commissioner, 974 F.2d 422, 430 (3d Cir.1992).

       In International Engine Parts, Inc. v. Feddersen & Co., 888 P.2d 1279, 1282

(Sup.Ct.Ca. 1995), to wit:

       1. IRS Deficiency Assessment Procedures
      In order to better understand why the limitations period necessarily
      commences no earlier than the date of deficiency assessment in cases
      involving the negligent filing of tax returns, it is helpful to review IRS
       procedures for examination of tax returns and assessment of tax
      deficiencies.
      Once a federal tax return is selected for audit, the examination is performed
      by an IRS examiner. At the conclusion of the examination, the taxpayer is
      sent a report of the examiner's findings, indicating any proposed deficiency
      assessments. If the taxpayer agrees with the findings of the examiner, he
      or she will sign the appropriate forms (form 4549 and/or form 870)
      acknowledging the tax liability. (Holland v. Commissioner of Internal
      Revenue (4th Cir.1980) 622 F.2d 95, 96.) If the taxpayer signs the
      agreement form, he or she immediately (1) waives the required statutory
      notice of deficiency pursuant to Internal Revenue Code section 6212
      (the 90-day letter), (2) waives the corresponding prohibition on
      collection for 90 days under Internal Revenue Code section 6213, and
      (3) is thereafter precluded from litigating the proposed deficiency in tax
      court. (Int.Rev.Code, §§ 6212, 6213; Mills v. Garlow (Wyo.1989) 768 P.2d
      554, 556 (hereafter Mills ); see also Robinson v. United States (3rd
      Cir.1990) 920 F.2d 1157, 1158 Fexplaining that notice is pivotal in IRS
      assessment procedures because it serves as prerequisite to valid tax
      assessment].) If the taxpayer does not agree with the examiner's proposed
      findings, the findings will be reviewed in the district office, and the
      taxpayer will be sent a "30-day letter" instructing that the taxpayer has 30
      days to file a protest. (Mills, supra, 768 P.2d at p. 557.) "If the taxpayer
      fails to respond within the thirty days, a notice of deficiency will be
      issued. [Citation.] If the taxpayer timely files a protest, he [or she] will be
      accorded an appeals office conference.... If a settlement is reached, the
      taxpayer will again be requested to sign the agreement form.... A
      determination by the appeals office, however, is final insofar as the
      taxpaver^s appeal rights within the IRS lare concerned), and if the
      taxpayer continues to disagree, the statutory notice of deficiency will be
      sent giving the taxpayer ninety days to file a petition in the Tax Court
      before collection actions are begun." (Ibid.)

      Thus, the preliminary findings of the tax examiner are proposed findings


Fifth Motion                                11
          Case 4:17-cv-40011-TSH Document 91 Filed 03/05/19 Page 14 of 22




          that are subject to negotiation prior to any determination of tax deficiency.
          {Mills, supra, 768 P.2d at p. 557.) Once a deficiency is assessed, however,
          either by the taxpayer's consent to deficiency assessment, or by receipt
          of a final deficiency notice pursuant to Internal Revenue Code section
          6212 et seq., the matter is final as to the IRS and subject to legal appeal in
          federal tax court. {Ibid.)

          e. Actual Notice Means "Awareness of sufficient facts to State a Claim:" and,
          "receipt of Notice": and. Actual Notice means that a person actually knows or
          could discover by making a reasonable investigation: and. "Express
          information of a fact:" and "Actual Notice is a question of fact"
      Toppin has not had any "actual Notice" of any Notice of Deficiency or Assessment

by the IRS therein            a fortiori that Toppin has no means available to even comply

with alleged requirement or to research out an actual obligation to file an Federal

Individual Tax Form 1040 OMB No. 1546-0074 and Massachusetts Department of

Revenue Form 1—Massachusetts Resident Income Tax Return.

          In Prouty v. Devin, 50 P. 380, 381 (Sup.Ct.Ca. 1897) "Notice is actual or

constructive. Actual notice is that which consists in express information of a fact,

and constructive notice is that which is imputed by law." In Ferraro v. Humphrey,
242 F.Supp.3d 732, 739 (N.D.lnd. 2017) "Actual Notice means notice sufficient to permit

the insurer to locate the suit and defend it (cites omitted). In McCarthy v. Lane, 16 N.E.

683, 685 (Sup.Jud.Ct.Mass. 1938) "Actual Notice is a question of fact." See also Mara v.

Pierce,      9 Gray       306,     307   (Sup.Jud.Ct.Mass.    1857).       In   Petition   of
Alchemedes/Brookwood, Ltd. Partnership, 546 N.W.2d 41, 42 (Ct.App.Minn. 1996)
"Actual notice means actual knowledge. See Comstock &Davis Inc. v. G.D.S. &Assocs,
481 N.W.2d 82, 85 (Minn.App. 1992 (actual notice requires knowledge of enforceable
agreement.).      In Comstock & Davis, Inc. v. G.D.S. & Assoc., 481 N.W.2d 82, 85


Fifth Motion                                   12
        Case 4:17-cv-40011-TSH Document 91 Filed 03/05/19 Page 15 of 22



(Ct.App.Minn, 1992), to wit:

       Constructive notice is a creature of statute and, as a matter of law,
       imputes notice to all purchasers of any properly recorded instrument even
       though the purchaser has no actual notice ohhe record." * * *
       Implied notice occurs where one has ''actual knowledge of facts which
       would put one on further inquiry." Id. (emphasis in original). Inquiry
       notice is thus distinguished from actual notice, which requires conveying
       knowledge of a signed, enforceable agreement. See Levine v. Bradley Real
       Estate Trust, 457 N.W.2d 237, 240 (Minn.App.1990) (no actual notice of
       easement based merely upon telephone conversation that gives notice a
       document concerning parking privileges might be signed), pet. for rev.
       denied (Minn. Aug. 7, 1990).

       In United States v. Real located at 7215 Longboat Drive (Lot 24), 150 F.3d 968,

974 (S''^ Cir. 2014) "The Supreme Court concluded in Dusenbery v. United States, 534
U.S. 161, 169 n.5 (2002), that in general "actual notice" means "receipt of notice." See
also United States v. Pulg, 419 F.3d 700, 706 (8'*^ Cir. 2005) As the Supreme Court
explained mDusenbery v.            United States, 534 U.S. 161, 169 n.5 (2002)
"actual notice" means the same thing as "receipt of notice." Due process does not
require the government to provide interested parties with "actual notice," but requires that
the government "attempt to provide actual notice" by means reasonably calculated to
inform the absent party. Id. at 169-70, 122 S.Ct. 694."

       In SD3IILLC v. Black &Decker (U.S.) Incorporated, 888 F.3d 98, 108-109, 112
115-116 (4"^ Cir. 2018), to wit:

      Actual notice is a straightforward concept to which we have long applied
      the standard that the plaintiff knew the 'fraudulently concealed facts,
      which are the basis of a claim.' " Go Comput., 508 F.3d at 178 (quoting
      Pocahontas Supreme Coal Co. v. Bethlehem Steel Corp., 828 F.2d 211,218
      (4th Cir. 1987) ); accord Supermarket ofMarlinton, Inc. v. Meadow Gold
      Dairies, Inc., 71 F.3d 119, 122 (4th Cir. 1995) (holding that to prove

Fifth Motion                                13
       Case 4:17-cv-40011-TSH Document 91 Filed 03/05/19 Page 16 of 22



      fraudulent concealment the plaintiff must demonstrate that the defendant
      "fraudulently concealed facts that are the basis of the plaintiffs claim'''
      (emphasis added)). Thus, a plaintiff is on actual notice if it has "sufficient
      facts to identify a particular cause of action." Hobson v. Wilson, 737 F.2d
      1, 35 (D.C. Cir. 1984), overruled inpart on other grounds by Leatherman v.
      Tarrant Cty. Narcotics Intelligence & Coordination Unit, 507 U.S. 163, 113
      S.Ct. 1160, 122 L.Ed.2d 517 (1993). Mere "hints, suspicions, hunches or
      rumors" are not enough to put a plaintiff on actual notice. Hobson, 737
      F.2d at 35. Instead, the plaintiff must be able to plead the factual allegations
      necessary to withstand a motion to dismiss, including "both the injury that
      g[ave] rise to [its] claim and the injurer." Jay E. Hoyden Found, v. First
      Neighbor Bank, N.A., 610 F.3d 382, 386 (7th Cir. 2010).
                                           *   *    *


      [112] Actual notice" means notice of sufficient facts, "which are the basis
      of a claim," Go Comput., 508 F.3d at 178, including identification of the
      injury, the injurer, and the type of injury
                                           *   *    *


      [155-166] For more than 40 years, this Court has been unwavering in our
      articulation of what actual notice requires: awareness of sufficient facts
      to state a claim. See Go Comput., Inc. v. Microsoft Corp., 508 F.3d 170,
      178 (4th Cir. 2007) (explaining that antitrust plaintiff may not invoke
      fraudulent concealment if he has discovered "facts which are the basis of
      a claim"); Supermarket ofMarlinton, Inc. v. Meadow Gold Dairies, Inc., 71
      F.3d 119, 122 (4th Cir. 1995) ("facts that are the basis of the plaintiff's
      claim"); *116 Pocahontas Supreme Coal Co. v. Bethlehem Steel, 828 F.2d
      211, 218 (4th Cir. 1987) ("facts which are the basis of a claim");
      Charlotte Telecasters, Inc. v. Jefferson-Pilot Corp., 546 F.2d 570, 574 (4th
      Cir. 1976) ("facts which are the basis of his cause of action").
      It is axiomatic that the "facts which are the basis of a claim" or "cause of
      action" are those which enable a party to bring a valid suit. See Cause of
      Action, Black's Law Dictionary (10th ed. 2014) ("A group of operative
      facts giving rise to one or more bases for suing; a factual situation that
      entitles one person to obtain a remedy in court from another personF
      (emphasis added) ). Thus, as the majority opinion correctly explains, for a
      plaintiff to be on actual notice, it "must be able to plead the factual
      allegations necessary to withstand a motion to dismiss." Ante at 109.

      This rule is consistent with the approach taken by our sister circuits. See,
      e.g.. Jay E. Hayden Found, v. First Neighbor Bank, N.A., 610 F.3d 382, 385
      (7th Cir. 2010) ("A defendant who prevents a plaintiff from obtaining
      information that he needs in order to be able tofile a complaint that will
      withstand dismissal is forbidden ... to plead the statute of limitations for


Fifth Motion                                   14
       Case 4:17-cv-40011-TSH Document 91 Filed 03/05/19 Page 17 of 22



      the period in which the inquiry was thwarted." (emphasis added)); Conmar
      Corp. V. Mitsui & Co., 858 F.2d 499, 504 (9th Cir. 1988) (holding that
      actual notice requires "knowledge [that] would ... justify the filing of a
      complaint"); Hobson v. Wilson, 12>1 F.2d 1, 35 (D.C. Cir. 1984) (holding
      that actual notice requires "awareness of sufficient facts to identify a
      particular cause of action" and "to file suit"), overruled in part on other
      grounds by Leatherman v. Tarrant Cty. Narcotics Intelligence &
      Coordination Unit, 507 U.S. 163 (1993).

      And this long-standing and widely embraced rule—that a plaintiff is on
      actual notice only when it is aware of sufficient facts to state a claim
      that withstands a motion to dismiss—balances the interests served by the
      fraudulent concealment doctrine: obliging plaintiffs to file suit in a timely
       fashion once they are aware, or should be aware, of facts sufficient to state
      a claim that can withstand a motion to dismiss, while preventing
      wrongdoers from avoiding liability by concealing their wrongdoing. See
      Marlinton, 71 F.3d at 122 ("The purpose of the fraudulent concealment
      tolling doctrine is to prevent a defendant from concealing a fraud, or ...
      committing a fraud in a manner that concealed itself until the defendant
      could plead the statute of limitations to protect it." (internal quotation
      marks omitted)). To that end, any rule that would treat a plaintiff as being
      on actual notice under a standard more favorable to defendants—in
      situations when the plaintiff lacks knowledges of sufficient facts to state a
      claim that would withstand dismissal—would wrongly "creat[e] the
      anomalous situation of requiringpersons tofile suit on a hunch, only to be
      dismissed for failure to state a claim." Hobson. 737 F.2d at 39 (emphasis
      added). As the majority opinion correctly states, "[mjere 'hints, suspicions,
      hunches or rumors' are not enough to put a plaintiff on actual notice." Ante
      at 109 (quoting Hobson, 737 F.2d at 35). Accordingly, a plaintiff is on
      actual notice when it knows of "enough factual information from which
      [it] could plead [its] cause of action for Rule 12(b)(6) purposes." Id. at 112.


                                    III. Conclusion

               Toppin herein files the Fifth Motion for the Court to Dismiss with

Prejudice this instant Alleged Controversy and/or Compel the "United States of America"

aka the "United States" to answer the Interrogatories, Admissions and provide the




Fifth Motion                                15
       Case 4:17-cv-40011-TSH Document 91 Filed 03/05/19 Page 18 of 22




Discovery including who is the "United States of America a sovereign body politic" and

the relationship between the "United States of America" and the "United States."

      And further, the Court is mandated to have Nunez disclose who he is ^^counsel

for" in this instant Case as Toppin has no means to defend himself unless the *'real

party" of Interest, being the Plaintiff has a "Counsel for the United States of

America" establish on the Record that essential element.




                                                My Hand,




Fifth Motion                               16
        Case 4:17-cv-40011-TSH Document 91 Filed 03/05/19 Page 19 of 22



                      IV. Verified Affidavit of David Lvnwood Toppin

State of Massachusetts         )
                               ) ss.
Worcester County               )

       I, David Lynwood Toppin,         swear (or affirm) that the facts in this Motion with its

Attachments, that the facts in this Verified Affidavit and the facts in filed in Docket 75,

Attachment B—Certificate of Political Status, Citizen Status and Allegiance, Filed in The

Recording District 311 Palmer, Alaska No. "2015-025747-0" ("Attach B—Status") being a

true and correct copy of what is filed into the public record, infra., are true and correct under the

penalty of perjury.

        1. My true name is David Lynwood Toppin.

       2. 1 am of the age of majority and competent to testily to the facts contained in the

Motion to Dismiss and to the facts in this Declaration.


       3.   1 am a "citizen of Massachusetts."


       4. I am domiciled in Massachusetts, being one of the several States.

       5.1 am not a "citizen of the United States."


       6. I am a "national of the United States" that owes permanent allegiance to the United

States as codified in 8 U.S.C. § 1101(22)(B) ""a person who, though not a citizen of the United

States, owes permanent allegiance to the United States."

       7. 1 am not domiciled, have residence or reside in any "Federal Area" as defined in

codified in 4 U.S.C. § 110.

       8. This Courtis alleged authority is found the public record codified in 28 U.S.C. §

132(c) exercising "[T]he judicial power of a district court" that is derived from the "Territory

of Hawaii" as documented in the Reviser's Notes.




Fifth Motion                                                                                      17
        Case 4:17-cv-40011-TSH Document 91 Filed 03/05/19 Page 20 of 22



       9. I have never given this Court knowingly, tacitly or by any other means "personal

jurisdiction."

        10. I have no known legal obligation for any "income" due to the "United States of

America," being the Plaintiff.

        11.1 have no known legal obligation for any "income" due to the "United States," being

an unidentified entity in this Complaint.

       12. I have no known legal obligation for any "Income Tax" due to the "United States of

America," being the Plaintiff.

       13. I have no known legal obligation for any "Income Tax" to the "United States," being

an unidentified entity in this Complaint.

       14. I have no known legal obligation for any "Federal Income Tax" due to the "United

States of America," being the Plaintiff.

       15. I have no known legal obligation for any "Federal Income Tax" due to the "United

States," being an unidentified entity in this Complaint.

       16. I am not domiciled in any "Federal Area" and defined and used in the codified 4

U.S.C. § 110(e).

       17. I am not domiciled in the "State" as defined in 4 U.S.C. § 110(d).

       18. I am proceeding under threat, duress and coercion.

       19. No facts have been provided of the relationship between the "United States of

America" and the "United States" in this Complaint or Motions by Nunez to date.

       20. Toppin is not an employee of the "United States of America."

       21. Toppin is not an employee of the "United States."

       22. Toppin is not an employee of the "Commonwealth of Massachusetts.




Fifth Motion                                                                               1g
           Case 4:17-cv-40011-TSH Document 91 Filed 03/05/19 Page 21 of 22




           23. Toppin is not an employee of the "State of Massachusetts."

           24. Toppin is not an employee of Massachusetts, being one of the several States.

           25. Toppin is not an employee as used in 26 U.S.C. § 6331.

           26. I have received no "actual Notice" of any "Notice of Deficiencies" to date from the

IRS.


           27. No material evidence of any "Notice of Deficiencies" have been filed into the Court

to date.


                                                               My Hand,



           Sworn and Subscribed before me a Notary Public in and for the State of Massachusetts

on fDnirh r);
           My Civil Commission expires on

                                                       FI                      0-
                                                                 mature of Notary Public

[SEAL]
                                                              My Hand,




Fifth Motion                                                                                   19
        Case 4:17-cv-40011-TSH Document 91 Filed 03/05/19 Page 22 of 22




                                 IV. CERTIFICATE OF SERVICE

               I hereby certify that on March 5''', 2019, a copy of the foregoing Motion with its

Attachments and this Verified Affidavit has been made on all counsel of record by ECF and an

original was filed into the USDC. Paper service will be made on any party not being served by

ECF, as notified by the court.

Date March 5'", 2019




                       Signature


David Lynwood Toppin

All Rights Reserved




Fifth Motion                                                                                  20
